                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MAXIMO CASTRO,                                :
                                              :       Civil No. 18-11833 (FLW)
                       Petitioner,            :
                                              :
                       v.                     :       MEMORANDUM AND ORDER
                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                       Respondent.            :
                                              :

       Petitioner pro se, Maximo Castro (“Petitioner”), a federal prisoner presently incarcerated

at United States Penitentiary Canaan, in Waymart, Pennsylvania, filed a motion to vacate, set

aside, or correct a sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) As the Motion

lacked a notice under United States v. Miller, 197 F.3d 644 (3d Cir. 1999), the Court provided

this notice and directed Petitioner, within 45 days, to submit an amended, all-inclusive § 2255

Motion or to notify the Court that he desired to proceed on his original Motion as filed. (ECF

No. 4.) Petitioner has now notified the Court that he wishes to proceed upon his original Motion.

(ECF No. 5.) He has additionally submitted, however, a Supplemental Brief in support of his

motion, which also raises an argument that I should recuse myself from hearing this proceeding.

(See id.) Upon screening the Motion, the Court has determined that dismissal of the Motion

without an Answer and the record is not warranted. See Rule 4 of Rules Governing § 2255

Proceedings, 28 U.S.C.A. foll. § 2255.

       Accordingly, IT IS, on this 15th day of April 2019,

       ORDERED that Respondent shall file a full and complete Answer to the Motion and the

Supplemental Brief within forty-five (45) days of the entry of this Order; and it is further
        ORDERED that Respondent shall raise by way of its Answer any appropriate defenses

that it wishes the Court to consider, including, with respect to the asserted defenses, relevant

legal arguments with citations to appropriate legal authority; and it is further

        ORDERED that Respondent may also raise in its Answer any response to Petitioner’s

request for recusal; and it is further

        ORDERED that the Answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, the Government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

        ORDERED that Petitioner may file and serve a Reply in support of the Motion within

forty-five (45) days after the Answer is filed; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order on petitioner by

regular U.S. mail.


                                                               s/Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




                                                   2
